Citation Nr: 0740854	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  07-22 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1944 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2007 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In a statement in October 2007, the veteran raised claims for 
increase for hearing loss and left knee and right ankle 
disabilities, which are referred to the RO for appropriate 
action.


FINDING OF FACT

Post-traumatic stress disorder does not produce occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, under the General Rating Formula for 
Mental Disorders, and the symptoms associated with the 
diagnosis of post-traumatic stress disorder under DSM-IV do 
not approximate or equate to the next higher rating under the 
General Rating Formula for Mental Disorders.


CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 10 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).





Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2006 and in July 2007. The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence indicating an increase 
in severity.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
provisions for disability ratings and the effective date of 
the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  As the timing defect did not affect the 
essential fairness of the adjudication of the claim, the 
presumption of prejudicial error as to the timing error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

Duty to Assist

In statements in October and November 2007, the veteran's 
representative asked the veteran be reexamined.  The duty to 
assist includes providing a medical examination when such is 
necessary to make a decision on the claim.  The veteran was 
afforded a VA examination in January 2007.  A reexamination 
is required if the evidence indicates that there has been a 
material change in the disability.  As there is no objective 
evidence indicating that there has been a material change in 
the severity of the service-connected disability since he was 
last examined, the Board is deciding the appeal on the 
current record. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran was 
afforded a VA examination.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In November 2006, a psychologist at the VA Vet Center 
diagnosed the veteran as having post-traumatic stress 
disorder and assigned a global assessment of functioning 
(GAF) score of 55 to 60.  The veteran described combat-
related experiences during World War II.  These memories 
affected him emotionally and elicited feelings of guilt.  He 
reported episodic nightmares, which use to be extremely 
frequent in the past.  He also endorsed frequent crying 
spells, feelings of severe guilt, and lapses in memory, since 
the age of 19.  The veteran stated that he kept a high level 
of activity to contain his symptoms.  The veteran was a past 
pastor by profession and also used religion very effectively 
to provide support and reassurance.  The veteran reported 
being married and described his relationship with his wife as 
supportive.  

On mental status examination, the veteran had mild 
psychomotor retardation.  His affect was labile and tearful 
when describing traumatic events of the war.  The veteran 
denied any intent to harm himself or others.  Cognitively, he 
was alert and oriented as to time, place and person with no 
gross limitations.  He had good insight into the nature of 
his symptoms and the need for treatment.  

On VA examination in January 2007, the veteran denied a 
history of hospitalization for a mental disorder.  According 
to the veteran, he was drafted into the service while 
attending college.  Following discharge from service, he 
obtained a bachelor's degree in Biblical Studies with a minor 
in Psychology and he also obtained an Honorary Doctorate 
degree.  He reported being married for 58 years.  The veteran 
had been a pastor for more than 20 years.  At the time of the 
examination, he had a congregation and was working on 
establishing a church, but was looking for a younger 
replacement to take over within a year.  



The examiner identified the veteran's stressors as combat 
related.  The veteran endorsed recurrent and intrusive 
recollections of war, including images, thoughts, or 
perceptions, as well as intense psychological distress and 
nightmares.  He had a mildly restricted range of affect and 
decreased concentration.  The examiner noted  difficulty 
concentrating and slight hypervigilance.  The veteran denied 
flashbacks, startle response, or irritability.  The triggers 
of intrusive thoughts were mild and his psychological 
reactions were transient.  

Following an examination of the veteran and a review of the 
case file, the GAF score was 72.  The examiner reported that 
the post-traumatic stress disorder equated to mild decrease 
in work efficiency.  

Laws and Regulations

In a rating decision in February 2007, the RO granted service 
connection for post-traumatic stress disorder and assigned an 
initial rating of 10 percent under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  The veteran appealed the initial 
rating of 10 percent.

Since the veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will consider staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the rating criteria, post-traumatic stress disorder is 
rated under a general rating formula for mental disorders.  
38 C.F.R. § 4.130, DC 9411.  The criteria for the next higher 
rating, 30 percent, are occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score from 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). A 
GAF score of 71 to 80 denotes transient and expectable 
reactions to psychological stressors with no more slight 
impairment in social or occupational functioning. 

Analysis

The record shows that the veteran's symptomatology of post-
traumatic stress disorder includes nightmares, slight 
hypervigilance, difficulty concentrating, feelings of guilt, 
mildly restricted affect, frequent crying spells, lapses in 
memory, along with recurrent and intrusive recollections of 
war.  

The records also show that the veteran is a pastor and at 
that time of the VA examination he reported that he had a 
congregation and was working on establishing a church.  He 
has been married for 58 years and described his relationship 
with his wife as supportive.  Cognitively, he was found to be 
alert and oriented as to time, place and person with no gross 
limitations.  He had good insight into the nature of his 
symptoms and the need for treatment.  

On VA examination in January 2007, the veteran denied 
flashbacks.  The triggers for intrusive thoughts were 
described as mild and his psychological reactions were 
transient.  The examiner found that the veteran's symptoms 
had become transient in severity and would equate to mild 
decrease in work efficiency.  

Although the evaluation in November 2006 and the evaluation 
in January 2007 resulted in different GAF scores, the 
evidence shows that the clinical findings present on both 
evaluations form a consistent disability picture, which does 
not more nearly approximate the criteria for a 30 percent 
rating at any time during the appeal.  While the veteran does 
show some memory problems, none of the other criteria for a 
30 percent rating have been shown, such as suspiciousness, 
panic attacks, and chronic sleep impairment.  In fact, 
following a review of the veteran's case file and an 
examination of the veteran, the VA examiner specifically 
found that the veteran's symptoms were transient and would 
equate to mild decrease in work efficiency.  As for symptoms 
associated with the diagnosis of PTSD in DSM- IV, but not 
listed in Diagnostic Code 9411, such as nightmares or 
intrusive thoughts, these symptoms are not the equivalent to 
the level of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks for a 30 
percent rating.  

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating higher 
than 10 percent for post-traumatic stress disorder, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 10 percent for post-traumatic 
stress disorder is denied.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


